          Case 1:19-cr-00893-LAK Document 121 Filed 09/15/21 Page 1 of 2
                                r-00893-LAK Document 119 Filed 09/10/21 Page 1 of 2
                                                                                 Eric M. Creizman

                                                                                 Direct T 212.209.4358 F 212.409.8385

                                                                                 ECreizman@atllp.com




                                                                           ~1,r::.,;~y ----
                                                                            I;C(;U!\lEN'!"
                                                                            EL ECH ONlCALL Y FILED
                                                                            DOL ": ___ ...
                                                                            DATE FILED:         ./




 September 10, 2021


 By ECF and Courtesy Copy by Email
 The Honorable Lewis A. Kaplan
 United States District Judge
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:         United States v. Donald LaGuardia, 19-CR-893 (LAK)

Dear Judge Kaplan:

        At Donald LaGuardia's sentencing hearing on July 20, 2021, the Court ordered that
Donald LaGuardia voluntarily surrender to the institution designated by the Bureau of Prisons to
begin serving his sentence of incarceration. The Court advised defense counsel, however, that if
the Bureau of Prisons has not designated Mr. La Guardia to surrender to an institution at least ten
days in advance of the surrender date, defense counsel should notify counsel for the government
and Chambers. As Your Honor said, if necessary, and assuming that Mr. LaGuardia has
complied with all of the conditions of his release, the Court would be inclined extend the
deadline for Mr. LaGuardia to self-surrender in order to avoid Mr. LaGuardia having to
surrender to the United States Marshals Service at the Courthouse.

         To date, Mr. LaGuardia has not received any communication from the Bureau of Prisons
or the United States Marshals Service advising him of his designation. Moreover, Mr.
LaGuardia has complied with all conditions of bail. Accordingly, I respectfully request that the
Court extend Mr. LaGuardia's deadline to voluntarily surrender by one month or a date that the
Court determines is reasonable in order to enable Mr. LaGuardia to self-surrender to the
institution designated by the Bureau of Prisons instead of having to surrender to the United
States Marshals Service.

       I have discussed this application with Assistant United States Attorney Daniel Loss and
the government does not object.

ARMSTRONG TEASDALE   I    LLP                         919 TH IRD AV ENUE, 37™ FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                         ArmstrongTeasdale.com
              Case 1:19-cr-00893-LAK Document 121 Filed 09/15/21 Page 2 of 2
                Case 1:19-cr-00893-LAK Document 119 Filed 09/10/21 Page 2 of 2
...   Hon. Lewis A. Kaplan
      September 10, 2021
      Page 2



              I thank the Court for its consideration in this matter.

              Respectfully submitted,

             cue- u. C,.,uj~
              Eric M. Creizma~

              cc:     Daniel Loss, Esq., Assistant United States Attorney (by ECF and email)
                      Dominique Jackson, United States Pretrial Services Officer, SDNY (by email)
                      Lura Jenkins, United States Pretrial Services Officer, DNJ (by email)




      ARMSTRONG TEASDALE LLP
